[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
This is an accelerated appeal from a judgment of the Erie County Court of Common Pleas. Appellant, Rudolph Baker, Jr., entered a guilty plea to one count of domestic violence. Appellant was sentenced at a October 21, 1997 hearing. By journal entry dated October 31, 1997, the trial court informed appellant that the parole board could increase his sentence up to fifty percent should he commit a crime in prison and if he violated post-release conditions, an additional time sanction could be imposed.
According to the record before this court, appellant has not yet had his sentence extended for "bad time" pursuant to R.C.2967.11. Further, appellant has not yet completed his original term of imprisonment to be subjected to sanctions for violating post-release control conditions under R.C. 2967.28.
Appellant now appeals, setting forth the five assignments of error challenging the constitutionality of R.C.2967.11, the sentencing statute which provides for "bad time", and R.C. 2967.28, which provides sanctions for violating post-release control after release from imprisonment.
Appellant's five assignments of error are found not well-taken on the authority of this court's decision in State v. Somerlot, etal. (Jan. 23, 1998), Erie App. No. E-97-02, unreported. The judgment of the Erie County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ______________________________  George M. Glasser, J.
JUDGE
  ______________________________  Melvin L. Resnick, J.
JUDGE
  _______________________________  Richard W. Knepper, J.
JUDGE
CONCUR.